United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Bellmawr, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1531
Issued: November 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 16, 2007 appellant, through counsel, filed a timely appeal from a decision of the
Office of Workers’ Compensation Programs’ hearing representative dated December 8, 2006,
which affirmed a schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this schedule award case.
ISSUE
The issue is whether appellant has established that he has more than a 20 percent
permanent impairment of the right upper extremity and a 0 percent impairment of his left upper
extremity, for which he received a schedule award.
FACTUAL HISTORY
On September 27, 2003 appellant, then a 57-year-old distribution clerk, filed an
occupational disease claim alleging that on September 24, 2003 he first realized his bilateral
carpal tunnel and right elbow severe ulnar neuropathy were employment related. The Office

accepted the claim for bilateral carpal tunnel syndrome and right cubital tunnel syndrome and
authorized carpal tunnel surgery and revise ulnar nerve at the elbow which was performed on
November 24, 2003. On October 27, 2005 appellant filed a claim for a schedule award.
In a July 25, 2005 report, Dr. David Weiss, a Board-certified orthopedic specialist,
provided findings on physical examination. He found that appellant had a 39 percent combined
impairment of his right upper extremity, including 20 percent for lateral pinch deficit, based on
Tables 16-33 and 16-34 at page 509 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment,1 9 percent for Grade 4/5 abduction motor strength deficit
of the thumb, based on Table 16-11 at page 484 and Table 16-15 at page 492, 6 percent for
Grade 4/5 motor strength deficit of the biceps, based on Table 16-11 at page 484 and Table 1615 at page 492, 10 percent for a Grade 4 median nerve sensory deficit, based on Table 16-10 at
page 482 and Table 16-15 at page 492 and 2 percent for Grade 4 ulnar nerve sensory deficit,
based on Table 16-10 at page 482 and Table 16-15 at page 492. Dr. Weiss found a 35 percent
combined impairment of appellant’s left upper extremity, including 20 percent for lateral pinch
deficit, based on Tables 16-33 and 16-34 at page 509, 9 percent for Grade 4/5 abduction motor
strength deficit of the thumb, based on Table 16-11 at page 484 and Table 16-15 at page 492, 10
percent for a Grade 4 median sensory nerve deficit, based on Table 16-10 at page 482 and Table
16-15 at page 492 and 2 percent for Grade 4 ulnar nerve sensory deficit, based on Table 16-10 at
page 482 and Table 16-15 at page 492.
In a November 28, 2005 report, the Office medical adviser noted that maximum medical
improvement occurred on July 25, 2005. He found that appellant had a 15 percent combined
impairment of his left upper extremity, including 5 percent for Grade 4 thumb abduction and 10
percent for Grade 4 median nerve sensory deficit, based on Table 16-11 at page 484 and Table
16-15 at page 492. The Office medical adviser found a 15 percent combined impairment of his
right upper extremity, including 5 percent for Grade 4 thumb abduction and 10 percent for
Grade 4 median nerve sensory deficit, based on Table 16-11 at page 484 and Table 16-15 at
page 492. With respect to an impairment rating for lateral strength deficit, the Office medical
adviser stated that he did not include this as “lat[eral] strength is a lot of ulnar nerve
involvement.” He further noted that appellant’s ulnar nerve dysfunction “has nothing to do with
cubital thumb syndrome” and the condition of cubital thumb syndrome was not listed as an
accepted condition on the statement of accepted facts supplied by the Office.
On March 29, 2006 the Office referred appellant to Dr. David Bundens, a Board-certified
orthopedic surgeon, to resolve the conflict in the medical opinion evidence between Dr. Weiss
and the Office medical adviser on the issue of diagnosis and any permanent impairment rating.
In a report dated April 11, 2006, Dr. Bundens, based upon a review of the medical
evidence, statement of accepted facts and physical examination, concluded that appellant suffers
from bilateral carpal tunnel syndrome and right cubital syndrome. A physical examination
revealed positive Tinel’s sign at wrist, a negative Phalen’s test at the wrist and “very slight
intrinsic weakness” on the right and a negative Tinel’s sign at the elbow on the left and a positive
wrist Phalen’s test. Dr. Bundens found good sensation and strength in the left carpal tunnel,
1

A.M.A., Guides (5th ed. 2001).

2

which resulted in a zero percent impairment of the left upper extremity. He found that appellant
had combined whole person impairment of 12.4 percent or a 24 percent impairment2 of the right
upper extremity, including a 2 percent impairment for a Grade 4 motor deficit in his right upper
extremity, based on Table 16-11 at page 484 and Table 16-15 at page 492, a 9.2 percent
impairment for Grade 4/5 ulnar nerve strength loss, based on Table 16-11 at page 484 and Table
16-15 at page 492, a 7.8 percent impairment for “sensation and a five m[illi]m[eter] point in all
five fingers” and a 1.4 percent of the ulnar nerve.
The Office medical adviser reviewed Dr. Bundens’ report on April 18, 2006 and agreed
with his impairment determination. However, in adding the impairment ratings for the right
upper extremity of 2 percent + 9.2 percent + 7.8 percent + 1.4 percent, the Office medical adviser
found a total impairment of 20.4 percent. He concluded that appellant had a zero percent
impairment of the left upper extremity based on page 495.
On May 8, 2006 the Office granted appellant a schedule award for 62.4 weeks3 from
April 11, 2006 to June 21, 2007 based on a 20 percent impairment of the right upper extremity.
By letter dated May 15, 2006, appellant’s counsel requested an oral hearing which was
held on October 16, 2006.
By decision dated December 8, 20006, an Office hearing representative affirmed the
May 8, 2006 schedule award decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body.6 However, the Act does not specify the manner in which the percentage of loss shall
be determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be

2

Dr. Bundens appears to have made an error in adding the impairment totals. Adding the impairment percentages
noted by Dr. Bundens results in a total of 20.4 percent not 24 percent as he noted.
3

The Act provides for 312 weeks of compensation for 100 percent loss or loss of use of an upper extremity.
5 U.S.C. § 8107(c)(1). Multiplying 312 weeks by 20 percent equals 62.4 weeks of compensation.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

See Carol A. Smart, 57 ECAB ___ (Docket No. 05-1873, issued January 24, 2006). (Section 8107 of the Act
authorizes the payment of schedule awards for the loss or loss of use, of specified members or functions of the body.
Such loss or loss of use is known as permanent impairment).

3

uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.7
Section 8123(a) of the Act8 provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.9 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.10
ANALYSIS
The Office accepted appellant’s claim for bilateral carpal tunnel syndrome and right
cubital tunnel syndrome. It found that a conflict had been created regarding appellant’s degree
of impairment. Dr. Weiss, appellant’s examining physician, who found a 39 percent right upper
extremity impairment and a 35 percent left upper extremity impairment while initially the Office
medical adviser reportedly found a 15 percent right upper extremity impairment and a 15 percent
left upper extremity impairment. On March 29, 2006 the Office referred appellant to
Dr. Bundens for an impartial medical evaluation. In a report dated April 11, 2006, Dr. Bundens
concluded that appellant had 20 percent right upper extremity impairment and a zero percent left
upper extremity impairment. In an April 18, 2006 report, a second Office medical adviser
assessed appellant’s bilateral upper extremity impairment based on Dr. Bundens’ physical
findings and the A.M.A., Guides and agreed that appellant was entitled to a 20 percent right
upper extremity impairment and a 0 percent left upper extremity impairment.
Dr. Bundens found that appellant had combined whole person impairment of 12.4 percent
or a 20 percent impairment of the right upper extremity, including a 2 percent impairment for a
Grade 4 motor deficit in his right upper extremity, based on Table 16-11 at page 484 and Table
16-15 at page 492, a 9.2 percent impairment for Grade 4/5 ulnar nerve strength loss, based on
Table 16-11 at page 484 and Table 16-15 at page 492, a 7.8 percent impairment for “sensation
and a five m[illi]m[eter] point in all five fingers” and a 1.4 percent of the ulnar nerve. He did not
explain how he arrived at his conclusion that appellant had a 20 percent impairment of the right
upper extremity. Table 16-11 is the table for grading upper extremity motor deficit impairment
and Dr. Bundens graded the impairment at Grade 4 or between 1 and 25 percent of the maximum
for the identified nerve.11 Dr. Bundens did not cite any other tables or explain how the
20 percent impairment was calculated. Moreover, a schedule award is not payable for an

7

See id.; P.C., 58 ECAB ___ (Docket No. 07-410, issued May 31, 2007); Jacqueline S. Harris, 54 ECAB
139 (2002).
8

5 U.S.C. §§ 8101-8193.

9

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

10

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

11

A.M.A., Guides 484, Table 16-11.

4

impairment of the whole person.12 The Office medical adviser did not provide additional
explanation.13 The Board finds that the conflict in the medical evidence regarding a schedule
award was not properly resolved. In this situation, the Office has a responsibility to secure a
supplemental report from the impartial specialist that corrects the defect in the original opinion.14
The case accordingly will be remanded to the Office to secure a medical report that properly
resolves the conflict. After such further development as the Office deems necessary, it should
issue a de novo decision.
CONCLUSION
The Board finds that the conflict in the medical evidence was not properly resolved and
the case requires further development.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 8, 2006 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: November 15, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

D.H., 58 ECAB ___ (Docket No. 06-2160, issued February 12, 2007).

13

A.M.A., Guides 492, Table 16-15.

14

See Nancy Keenan, 56 ECAB ___ (Docket No. 05-949, issued August 18, 2005); Guiseppe Aversa, 55
ECAB (2003).

5

